Citation Nr: 9904858	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-23 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a compensable disability rating for 
temporomandibular joint (TMJ) dysfunction.  

2.  Entitlement to a rating in excess of 10 percent for a 
status post fractured of the left index finger with 
deformity, based on an appeal the initial award in February 
1997.  

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the lumbar spine, based on an appeal the initial 
award in February 1997.
.  

4.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis, based on an appeal the initial award in 
February 1997.    

5.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis, based on an appeal the initial award in 
February 1997.   

6.  Entitlement to a compensable rating for right ankle 
arthritis, based on an appeal the initial award in February 
1997.   

7.  Entitlement to a compensable rating for left ankle 
arthritis, based on an appeal the initial award in February 
1997.. 

8.  Entitlement to service connection for an acquired 
psychiatric disorder.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1978 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The Board notes that the issues originally appealed by the 
veteran included service connection for Wolff-Parkinson-White 
syndrome.  The RO granted service connection for that 
disability in a June 1997 rating decision.  Therefore, the 
issue is not before the Board on appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is a one millimeter left deviation of the jaw upon 
wide opening.  

3.  The left index finger disability is manifested by 
subjective complaints of discomfort with heavy use of the 
hands, and objective evidence of slight flexion deformity, 
weak dorsiflexion of the distal phalanx, and enlargement of 
the middle phalangeal joint.  There is no limitation of 
motion or tenderness of the phalangeal joint.    

4.  The veteran's lumbar spine disability is currently 
manifested by subjective complaints of chronic back pain 
aggravated by prolonged sitting or standing, X-ray evidence 
of mild degenerative changes of the lumbar spine, and slight 
limitation of lateral flexion only.  Range of motion on all 
other maneuvers is normal, and there is no evidence of pain 
on motion, deformity, or muscle atrophy.    

5.  The right and left knees each have full range of motion.  
However, there is crepitation in the knees, as well as 
subjective complaints of pain.  X-rays are interpreted as 
showing early degenerative changes in each knee.  There is no 
other evidence of knee pathology.       

6.  The right and left ankles show minimal, if any, 
limitation of plantar flexion.  Physical examination reveals 
no other evidence of pathology.  However, X-rays show post-
traumatic degenerative changes in each ankle, and the veteran 
complains of bilateral ankle pain.     

7.  There is no competent medical evidence of a nexus between 
whatever service-connectable psychiatric disorder the veteran 
may have and his period of active military service or some 
incident thereof.     


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for TMJ 
dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.150, Diagnostic 
Code 9055 (1998).  

2.  The criteria for a disability rating in excess of 10 
percent for a status post fracture of the left index finger 
with deformity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.71a, 
Diagnostic Code 5225 (1998).  

3.  The criteria for a disability rating in excess of 10 
percent for arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 
(1998).    

4.  The criteria for a disability rating in excess of 10 
percent for right knee arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 
(1998).

5.  The criteria for a disability rating in excess of 10 
percent for left knee arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261 
(1998).  

6.  The criteria for a disability rating in excess of 10 
percent for right ankle arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 
(1998).

7.  The criteria for a disability rating in excess of 10 
percent for left ankle arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 
(1998).   

8.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

According to the veteran's service medical records, he 
suffered a trauma to the left index finger in November 1979.  
X-rays showed a comminuted fracture of the middle phalanx, 
the joint line, and the distal phalanx.  The finger was 
splinted.  In April 1991 and May 1991, the veteran complained 
of low back pain.  He was prescribed back exercises, Motrin, 
and hot and cold packs.  In January and February 1993, the 
veteran underwent inpatient alcohol rehabilitation therapy.  
It was noted that the veteran had been diagnosed as a 
compulsive eater.  No other psychiatric diagnoses were noted.
    
In January 1996, the veteran complained of chronic bilateral 
lower extremity pain and discomfort that had progressively 
worsened over the last 17 years.  He denied any specific 
trauma, but related an extensive history of activities in 
service, i.e. long humps with heavy packs, parachute 
operations with heavy loads, tackle football, and softball.  
He reported having crepitus in the knees and ankles, a 
locking sensation in the right knee, and a burning sensation 
in the left foot.  The assessment was bilateral 
patellofemoral pain syndrome with mild effusion of the right 
knee, right anterior tibialis tendonitis, and left chronic 
peroneus longus tendonitis.  The veteran was to use ice as 
needed and to continue using Motrin.  

The veteran presented with complaints of left ankle pain in 
April 1996.  The pain was an ache that increased in severity 
with exertion.  Examination was essentially normal, except 
for bruising at the dorsal aspect of the left foot.  The 
assessment was tendonitis of the left ankle.  He was to use 
Motrin and an Ace wrap as necessary, and to continue hot 
soaks.  

Later in April 1996, the veteran underwent his separation 
physical examination.  The physical examination was negative 
for any musculoskeletal abnormalities.  On the accompanying 
report of medical history, the veteran related a history of 
swollen or painful joints, broken bones, foot trouble, and 
depression or excessive worry.  He did not report any history 
of recurrent back pain or "trick" or locked knee.  The 
examiner's handwritten notes indicated that the veteran had a 
history of a left index finger fracture in 1979.  He still 
had pain at the distal interphalangeal joint and pain with 
excess activity.  He also reported bilateral knee pain, ankle 
pain, and foot pain with excess activity.  He reported pain 
in both feet with excess hiking or running.  He also reported 
having episodes of depression or excessive worry prior to 
entering the alcohol rehabilitation program.       

In May 1996, the veteran underwent a Persian Gulf War 
Registry examination.  He reported no unusual past medical 
history, except for alcoholism.  Physical examination, to 
include the spine, extremities, and joints, was normal.  The 
examiner commented that the veteran was physically and 
mentally healthy.

The veteran submitted his disability claim in May 1996 upon 
his separation from service.  In connection with his claims, 
he underwent a VA general medical examination in July 1996.  
He reported a history of multiple sprains to the back, knees 
and ankles, trauma to the left index finger, a history of 
alcoholism, and long-term symptoms of mild to moderate 
depression.  He had been sober since 1992.  Although possible 
TMJ difficulty was noted at separation, the veteran denied 
symptoms or concerns or the need for correction.  The 
examiner observed that the veteran was right handed.  
Carriage, posture, and gait were normal.  The TMJs appeared 
normal.  The left index finger had impairment of dorsiflexion 
of the distal extensor function, slight flexion deformity in 
the distal aspect of the finger, and enlargement of the 
middle phalangeal joint without tenderness or restricted 
motion.  Examination was negative for deformity of the spine 
or any of the other joints or extremities.  There was no 
enlargement, effusion, or crepitation in any of the other 
joints.  There was no limitation of motion of the lumbar 
spine, although mild back pain was noted by complaint.  The 
examiner observed that the veteran was normally oriented and 
appeared mentally and emotionally stable.  There was no 
evidence of depression, delusions, or hallucinations.  X-rays 
of the left hand showed post-traumatic deformity of the mid-
phalangeal bone of the index finger.  Films of the lumbar 
spine revealed mild degenerative changes at L4-5.  X-rays of 
the knees showed mild osteoarthritis.  X-rays of the left 
ankle showed marked osteoarthritis.  

The veteran also underwent a VA psychiatric examination at 
that time.  The examiner reviewed the claims folder, noting a 
history of treatment for alcohol use and compulsive eating 
behavior.  There was no history of other psychiatric 
intervention.  The veteran described of history of depression 
and worry since age 18.  He was undisciplined, took orders 
poorly, and often responded with anger and passive-aggressive 
behavior.  The veteran had been abstinent from alcohol since 
voluntarily undergoing treatment in January 1993.  He felt 
that the work he did while in treatment helped reduce his 
depression and worries.  The veteran had been unemployed 
since his discharge in April 1996.  He lived with his parents 
and planned to attend school.  Subjectively, the veteran 
reported good sleep, variable weight and appetite, decreased 
energy and interest, and poor motivation.  He had future 
social, school, and career plans.  He denied problems with 
concentration, memory, hopeless or helplessness, anxiety, 
agitation, tremulousness, or fearfulness.  The examiner 
commented that the veteran was less than cooperative during 
the interview, at times being purposely vague with answers.  
He was kempt and casually attired.  Mood was mildly sullen 
with an arrogant attitude.  Affect was appropriate.  Mental 
status examination was otherwise normal.  The diagnosis was 
alcohol dependency in remission, and Cluster B narcissistic 
traits, rule out personality disorder.  The examiner 
recommended psychological testing for further evaluation of 
personality and cognitive function.  

Finally, the veteran underwent a special VA otolaryngology 
examination.  During the exam, he reported intermittent 
popping of the TMJs.  There was no pain or discomfort.  
Examination revealed a fairly significant underbite with his 
mandible over his upper teeth.  The examiner commented that 
the veteran did have some TMJ dysfunction.  He recommended 
that the veteran stop chewing gum.  

In July and August 1996, the veteran submitted to a battery 
of psychological tests.  During the interview, he described 
having attitude problems in service, most of which he related 
to alcoholism.  He thought that his depression, low self-
esteem, and difficulty with authority were intertwined with 
his drinking.  These problems had largely resolved since he 
stopped drinking.  Intelligence testing indicated a low 
average intelligence quotient.  Memory testing revealed low 
average verbal memory and borderline visual memory.  The 
examiner felt that the visual memory and intelligence test 
results were probably underestimated due to a somewhat 
careless approach to the task.  Sustained attention was 
within normal limits.  The veteran's Minnesota Multiphasic 
Personality Inventory 2 (MMPI 2) profile suggested possible 
antisocial, schizoid, or paranoid personality disorder, or 
possible paranoid schizophrenia.  However, the examiner 
commented that the profile generally indicated more 
psychopathology than was revealed during the interview.       

In March 1997, the veteran testified at a personal hearing.  
He currently had back discomfort.  He took Motrin and slept 
on a heating pad, which he found helpful.  He received all 
treatment for the disabilities on appeal at a VA medical 
center; he had not seen a private physician.  With respect to 
his knees and ankles, the veteran could not recall any 
specific traumatic event or injury, but described minor 
events, such as 51 parachute jumps and hiking with heavy 
loads.  He was a medic in service.  The veteran gave up 
running, but did walk and continued to exercise.  He had pain 
in both knees and ankles, as well as his back, but the pain 
was more significant in the right knee and back.  Regarding 
the jaw disability, there was no pain or discomfort if he was 
not chewing or otherwise moving the jaw.  At some of those 
times, the jaw would pop and crack and have an unusual 
sensation.  He had no numbness around the jaw or face.  He 
thought that maybe there was some jaw trauma in service while 
playing football.  With respect to the left index finger, he 
had no pain at that time.  However, he noticed the finger if 
he was using his hands heavily.  He was right handed.  Again, 
he only used Motrin.  Finally, regarding the service 
connection claim for a psychiatric disorder, he reported 
symptoms including irritability and discontentment.  He 
indicated that he was very stable in service, but now felt as 
if he suppressed things in service that were surfacing after 
his retirement.  The veteran served in the Persian Gulf in a 
unit on the frontier of Kuwait and Saudi Arabia doing pre-
assault reconnaissance.  He was in Kuwait a total of about 
seven months.  He did not treat any people who were seriously 
injured.  He was not sure if he had sleep disturbance, but he 
"could relate to" intrusive thoughts.  After the Persian 
Gulf, the veteran went through alcohol rehabilitation.  He 
got along with the people in his platoon.  He had minimal 
relationships with people outside his platoon or outside the 
military.  He had been married for two years.  The veteran 
left the military because he could not handle it very well 
any more, physically or mentally.  Since his separation from 
service, he had been exploring his options and taking college 
classes.  He got along with people reasonably well because he 
stayed out of other people's way.  He described himself as an 
introvert.

Upon additional questioning from the hearing officer, the 
veteran stated that he could drive for 100 miles before 
having to stop and stretch.  He also had some tightening in 
the cervical area and shoulders.  He had problems in the 
morning if he did not sleep on a heating pad.  He had 
recently noticed an episode of sciatica.  Going up stairs did 
not bother the back.  The veteran did not wear a back brace.  
He had back discomfort after sitting for about 20 minutes and 
after standing for about two hours.  The veteran had knee 
pain after walking less than one mile.  He had back, knee, 
and ankle pain from the time he woke up in the morning.  He 
sometimes noticed a puffy feeling, particularly behind the 
leg.  The pain was not too bad when moving the kneecap back 
and forth.  He could feel crepitus and was sometimes scared 
that the knee was going to give out.  He did not relate any 
specific instance of locking or instability of the knee.  The 
veteran's jaw had never locked, but it did go out of place.  
He was able to manipulate the jaw back into place.  He had 
problems chewing tougher food, such as steak.  Finally, the 
veteran indicated that he never worked in a hospital setting 
in the Persian Gulf.  He did not see dead Iraqis, but saw 
Americans killed in vehicle accidents.          

In a May 1997 statement, the veteran related that, since he 
stopped drinking, his "natural state of restlessness, 
irritability, and discontentment" was constantly with him.  
He received temporary relief from the "tools" provided 
through his recovery program.  

Also in May 1997, the veteran underwent additional VA 
examinations, including an orthopedic examination.  He 
reported having no significant pain or swelling in the left 
index finger.  Examination of the left index finger revealed 
normal motion at the metacarpophalangeal joint and the 
proximal interphalangeal joint.  The distal interphalangeal 
joint was limited in some flexion.  There was an extensor lag 
of 30 degrees.  Passively, there was full extension and 
flexion to 80 degrees.  Actively, the range of motion was 
from 30 to 80 degrees.  There was also some mild mallet 
finger deformity of the distal interphalangeal joint.  Grip 
strength was comparable to the right hand.  In forming a 
grip, the left index finger lacked about 1 centimeter of 
coming to the distal palmar crease.  X-rays showed a well 
healed fracture with mild degenerative changes within the 
joint.  The examiner commented that the veteran functioned 
well with this mild residual impairment.  

With respect to the lumbar spine, the veteran related having 
intermittent low back discomfort that could radiate into 
either leg.  On examination, the veteran could bring his 
fingertips to his ankles on forward flexion.  Lateral flexion 
was to 30 degrees bilaterally and rotation was to 45 degrees 
bilaterally.  Range of motion seemed painless.  There was no 
deformity, muscle atrophy, or tenderness to palpation.  There 
was no motor weakness in the lower extremities.  Deep tendon 
reflexes were normal and symmetric.  Stretch signs were 
negative to 80 degrees.  X-rays of the lumbar spine showed 
some mild lipping over the anterior aspect of L2 through L5, 
but were otherwise unremarkable.  The diagnosis was mild 
multilevel degenerative changes of the lumbar spine, mildly 
symptomatic.  

During examination of the knees and ankles, the examiner 
observed that the veteran's gait was normal, without pain or 
abnormality on walking.  The examiner also commented that he 
was able to squat and rise without effort.  The veteran had 
mild discomfort in the right knee on squatting.  There was 
mild crepitus with patellofemoral motion bilaterally.  The 
knees were stable to stress testing bilaterally.  There was 
no ligamentous laxity, no swelling, and no localized 
tenderness.  Range of motion was from 0 to 140 degrees 
bilaterally.  X-rays of the knees were unremarkable 
bilaterally.  The diagnosis was mild patellofemoral 
chondromalacia, intermittently mildly symptomatic.  

Examination of the ankles revealed no swelling or localized 
tenderness.  There was possible mild instability of the right 
ankle on varus stress.  The left ankle was stable.  Range of 
motion testing revealed dorsiflexion to 20 degrees and 
plantar flexion to 40 degrees bilaterally.  There was no 
crepitation on ankle motion.  X-rays showed small osseous 
bodies bilaterally, consistent with healed injury like a 
sprain, with no other signs of degenerative change.  The 
diagnosis was healed bilateral ankle sprains with no 
significant instability or degenerative changes.   

During the psychiatric examination, the veteran reported 
being hyperalert and in a constant state of readiness.  He 
admitted that he had difficulty interacting with others and 
tended to irritate them.  His mood was usually good.  His 
sleep was variable, sometimes only two or three hours per 
night with a "high level of activity."  He related no 
symptoms suggestive of mania.  His energy was good and his 
interest and enjoyment were improving.  He denied thoughts of 
death or suicide.  It was noted that he had no history of 
psychotic symptoms and no past psychiatric treatment.  He did 
have a history of overeating.  The examiner observed that the 
veteran was neatly and casually dressed and groomed.  His 
mood was neutral.  Affect was full and appropriate.  Mental 
status examination was otherwise normal.  The diagnosis was a 
history of alcohol abuse in remission, a provisional 
diagnosis of cyclothymia, and a provisional diagnosis of 
personality disorder with Cluster B (anti-social and 
narcissistic) traits.  The examiner commented that the 
reported variability of mood might indicate a cyclothymic 
disorder.  Also, his complaints suggested a possibility of a 
personality disorder with Cluster B (borderline and 
narcissistic) traits.  He appeared to be functioning 
relatively well.   

Finally, the veteran underwent a dental examination.  He 
reported a history of TMJ popping and clicking bilaterally.  
He had a hard time eating some food because of the popping 
and clicking.  He was asymptomatic.  Examination revealed a 
class I dental occlusion, 1 millimeter deviation to the left 
upon opening of the mandible.  There was popping and clicking 
of the bilateral TMJs on opening and closing of the mandible.  
The veteran was able to open 44 millimeters from maxillary 
incisors and incisal edge of mandibular incisors.  Maxillary 
and mandibular six anterior teeth showed incisal wear.  The 
examiner recognized ancillary problems, to include some 
difficulty chewing certain foods.  X-rays showed no pathology 
of the hard tissues.  The diagnosis was popping and clicking 
of the bilateral TMJs and difficulty opening the mandible at 
times.    

An additional VA orthopedic examination was performed in 
March 1998.  The orthopedic examiner commented that the 
veteran's condition had changed little since the previous 
exam.  He continued to have aching in the knees and ankles.  
He functioned well in a sedentary setting.  He was going to 
college and working.  He no longer participated in sports or 
other hard work activities because of aggravation of 
symptoms.  He did water exercises and was able to walk a 
substantial distance as a form of exercise.  He was sedentary 
at home.  He occasionally took Motrin.  Examination of the 
knees was unchanged from the previous exam.  Examination of 
the ankles continued to show full motion and was otherwise 
unchanged.  The ligaments seemed stable bilaterally.  The 
examiner indicated that there was some suggestion of lateral 
instability during the previous examination, but there was 
none present during the current exam.  X-rays of the knees 
and ankles showed maintenance of good joint space.  The 
ankles showed signs of previous injury and repair, with 
osseous bodies at the site of the capsular attachments 
medially and laterally.  The examiner commented that that 
these findings might be interpreted as mild degenerative 
change, but was a healing reaction related to sprain-types of 
injury.  X-rays of the knees had been thought to show minimal 
sharpening at the margins of the articular surfaces, which 
could be an early sign of early degenerative change.  
However, the films of the knees were essentially normal.  The 
examiner's impression was that the veteran had mild early 
degenerative changes affecting the patellofemoral 
compartments of each knee, or chondromalacia, and some post-
traumatic degenerative change about the margins of the 
ankles.  He opined that the veteran had modest restriction of 
activities due to the knee and ankle disabilities that 
prevented him from full vigorous use but was compatible with 
sedentary and light work activities.  

The examiner from the psychiatric examination specifically 
advised that he reviewed the veteran's claims folder, 
clinical file, and vocational rehabilitation file.  The 
veteran reported retiring early from the service just because 
he chose to do so.  He intended to complete a bachelor's 
degree at the end of 1997, though he did not mention whether 
he was successful.  During the day, he attended classes, 
socialized over coffee, attended an Alcoholics Anonymous 
meeting, swam, watched television at home, and fell asleep on 
the floor.  He participated in a work-study program six hours 
per week.  The veteran denied any unusual mood swings but 
admitted to having a "different personality," which caused 
him to have difficulty getting along with people.  He had 
been sober since December 1992.  The examiner observed that 
the veteran was on time for the examination and was neatly 
groomed and well dressed in casual clothes.  He was well 
oriented.  The veteran was reluctant to reveal openly 
information about himself.  Immediate, recent, and long-term 
memory was good for people, places, dates, and events, when 
he chose to provide that kind of information.  There was no 
evidence of hallucinations, delusions, or homicidal or 
suicidal ideation.  Cognitive ability was judged to be above 
average.  The examiner commented that during the examination 
the veteran did not show any significant symptoms of 
cyclothymic disorder.  In addition, there was no history of 
hypomanic or depressive symptoms.  Citing examples, the 
examiner explained that the veteran's symptoms were inclined 
more definitely toward Cluster B personality disorders 
including antisocial personality disorder and narcissistic 
personality disorder.  The examiner made no diagnosis of an 
Axis I clinical disorder.  The Axis II diagnosis was 
personality disorder with Cluster B including antisocial and 
narcissistic traits.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 68 for the current 
and previous year.  He commented that the veteran was 
considered to have moderate social impairment and no 
vocational impairment.  He did not show cyclothymic disorder 
symptoms.       


Analysis

Increased Disability Ratings

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is "well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).  The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).


1.  TMJ Dysfunction

TMJ dysfunction is currently rated as noncompensable (0 
percent disabling) under Diagnostic Code (Code) 9905, limited 
motion of the temporomandibular articulation.  38 C.F.R. 
§ 4.150.  See 38 C.F.R. § 4.31 (where the Schedule does not 
provide a 0 percent rating, a 0 percent shall be assigned if 
the requirements for a compensable rating are not met).

Ratings are determined under Code 9905 according to inter-
incisal range or range of lateral excursion.  A 10 percent 
rating is appropriate if inter-incisal range if 31 to 40 
millimeters or if the range of lateral excursion is 0 to 4 
millimeters.  Ten percent is the only rating available based 
on range of lateral excursion.  

Reviewing the evidence of record, the Board notes that the 
May 1997 VA dental examination included findings of a 44 
millimeter inter-incisal range.  That finding does not meet 
the criteria for the 10 percent rating under Code 9905 
according to inter-incisal range.  However, the examiner did 
record a one millimeter left deviation of the jaw upon wide 
opening.  Thus, a 10 percent disability rating is in order 
for limited motion of the temporomandibular articulation 
based on range of lateral excursion.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.150, Code 9905.  

An extra-schedular rating may be warranted if "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  Here, there is no 
evidence that the jaw disability interferes with employment 
or has ever required hospitalization.  Therefore, no extra-
schedular rating is warranted under 38 C.F.R. § 3.321(b)(1).  
     

2.  Status Post Fracture of the Left Index Finger with 
Deformity

The veteran's left finger disability is currently evaluated 
as 10 percent disabling by analogy to Code 5225, ankylosis of 
the index finger.  38 C.F.R. § 4.71a.  The evidence shows 
that the veteran is right handed.  The rating schedule 
provides for a maximum schedular rating of 10 percent for 
ankylosis of the index finger, favorable or unfavorable, for 
either the dominant or non-dominant hand.  Extremely 
unfavorable ankylosis is rated as amputation.  A 20 percent 
rating is available under Code 5153 for amputation of the 
index finger of the non-dominant hand when specified 
conditions are met.      

The left index finger disability is manifested by subjective 
complaints of discomfort with heavy use of the hands, but no 
significant pain or swelling.  There is objective evidence of 
slight flexion and mallet finger deformity of the distal 
interphalangeal joint, weak dorsiflexion of the distal 
phalanx, and enlargement of the middle phalangeal joint.  
Motion is normal at the metacarpophalangeal joint and the 
proximal interphalangeal joint.  There is some limitation of 
motion of the distal interphalangeal joint, particularly on 
active motion.  Considering these symptoms, the Board cannot 
conclude that the disability picture is so severe as to be 
analogous to amputation of the index finger.  38 C.F.R. 
§ 4.7.  In addition, there is no evidence of hospitalization 
or interference with employment attributable to the left 
index finger.  Accordingly, the preponderance of the evidence 
is against a disability rating greater than 10 percent for 
the left index finger disability.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.71a, 
Code 5225.   


3.  Disabilities Involving Arthritis Due to Trauma

The RO has assigned individual disability ratings for the 
lumbar spine, the right and left knees, and the right and 
left ankles, each based on Code 5010, arthritis due to trauma 
substantiated by X-ray findings.  38 C.F.R. § 4.71a.  
Traumatic arthritis is rated as degenerative arthritis under 
Code 5003.  Degenerative arthritis is rated based on 
limitation of motion of the affected part according to the 
appropriate diagnostic code.    

When limitation of motion is noncompensable, Code 5003 
provides that a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Such limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, Code 5003 a 10 
percent rating is in order with X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent rating is appropriate with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  For the purpose of rating disability from 
arthritis, multiple involvements of the lumbar vertebrae are 
considered groups of minor joints, ratable on parity with 
major joints.  38 C.F.R. § 4.45(f).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

A precedent opinion from VA's Office of General Counsel held 
that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must 
be considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.   

Lumbar Spine 

Code 5292 provides a 20 percent rating for moderate 
limitation of motion.  38 C.F.R. § 4.71a.  See 38 C.F.R. 
§ 4.31.  

With respect to the lumbar spine, the Board finds that no 
more than a 10 percent rating is warranted.  During the last 
VA examination, there was slight limitation of lateral 
flexion only.  Motion on all other maneuvers was normal.  The 
minimal limitation of motion demonstrated on exam does not 
constitute moderate limitation of motion under Code 5292 to 
warrant a 20 percent rating.  38 C.F.R. § 4.7.  X-rays show 
mild degenerative changes.  However, a 20 percent rating 
under Code 5003 is not established as the record lacks the 
requisite evidence of multiple joint involvement with 
occasional incapacitating exacerbations.  Moreover, 
considering the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, the Board cannot conclude that the veteran has any 
functional disability resulting from the arthritis of the 
lumbar spine that is so severe as to warrant greater than 10 
percent disability.  The veteran testified that he had 
chronic back pain that he treated with Motrin and heat.  
Prolonged sitting or standing aggravated the pain.  However, 
the VA examinations are negative for pain on motion, 
deformity, and muscle atrophy.  Finally, there is no evidence 
of hospitalization for the back or interference with 
employment due to the back to warrant an extra-schedular 
rating.  38 C.F.R. § 3.321(b)(1).  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 10 percent for arthritis of 
the lumbar spine.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Code 5010.    

The Right and Left Knees

Code 5260, limitation of flexion of the leg, provides for a 
20 percent rating when leg flexion is limited to 30 degrees.  
Code 5261, limitation of extension of the leg, provides a 20 
percent rating when leg extension is limited to 15 degrees.  
38 C.F.R. § 4.71a.  

The evidence of record reveals no limitation of motion of 
either knee.  See 38 C.F.R. § 4.71, Plate II (normal range of 
knee motion is from 0 to 140 degrees).  Thus, a higher rating 
is not warranted based on limitation of motion.  However, 
there is crepitation in the knees, as well as subjective 
complaints of pain.  X-rays are interpreted as showing early 
degenerative changes in each knee.  The Board emphasizes that 
there is no other evidence of knee pathology.  The current 
symptoms of arthritis and subjective pain do not warrant more 
than a 10 percent rating for each knee under Code 5003 and 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  Finally, there is no 
evidence of hospitalization for knee problems or interference 
with employment due to knee difficulties.  38 C.F.R. 
§ 3.321(b)(1).  Therefore, the preponderance of the evidence 
is against a disability rating greater than 10 percent for 
each knee.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5003.     

The Right and Left Ankles

Under Code 5271, a 10 percent is in order when there is 
moderate limitation of ankle motion.  38 C.F.R. § 4.71a.  

The May 1997 VA examination shows only slight limitation of 
plantar flexion, although the examiner considered each ankle 
to have full motion in the March 1998 examination.  See 
38 C.F.R. § 4.71, Plate II (normal range of ankle motion is 
20 degrees dorsiflexion and 45 degrees plantar flexion).  No 
other evidence of physiological pathology is evident on 
examination.  However, X-rays show post-traumatic 
degenerative changes in each ankle, and the veteran complains 
of bilateral ankle pain.  Considering these symptoms, the 
Board finds that no more than a 10 percent disability rating 
for each ankle is appropriate under Code 5003 and 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  Again, there is no evidence of 
hospitalization or interference with employment as a result 
of the ankle disability.  38 C.F.R. § 3.321(b)(1).  Thus, the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for each ankle.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Code 5003.   


Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (wartime), 1131 (peacetime); 
38 C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.     

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Some chronic diseases, including psychoses, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); 
see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing 
applicable chronic diseases).

Personality disorders are not diseases or injuries within the 
meaning of applicable VA legislation for purposes of 
establishing service connection.  38 C.F.R. §§ 3.303(c), 
4.127.  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In this case, the veteran's claim is not well grounded 
because there is no medical diagnosis of a psychiatric 
disorder for which service connection may be established.  In 
the May 1997 VA examination report, the examiner included a 
provisional diagnosis of cyclothymia, noting that the 
reported variable mood might indicate a cyclothymic disorder.  
A provisional diagnosis does not suffice to well ground a 
claim in that no actual diagnosis has been made.  See 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders 6 (4th ed. 1994) (DSM-IV) 
("provisional" can be used when there is a strong 
presumption that the full criteria will ultimately be met for 
a disorder, but not enough information is available to make a 
firm diagnosis).  Moreover, the veteran was re-examined in 
March 1998 for purposes of determining whether he did in fact 
suffer from cyclothymia.  The subsequent examiner found no 
evidence of cyclothymia during the examination or in the 
veteran's history.  A claim cannot be well grounded if there 
is no present disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The record reveals that the veteran is diagnosed as having a 
personality disorder.  However, the Board emphasizes that a 
personality disorder may not be service connected.  38 C.F.R. 
§§ 3.303(c), 4.127.  

Necessarily, then, if there is no diagnosed disability, there 
can be no competent medical evidence of a nexus between the 
disability and active military service.  Absent evidence of a 
currently diagnosed disability linked by competent medical 
evidence to the veteran's service, the claim is not well 
grounded.  Epps, 126 F.3d at 1468; 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

The Board acknowledges that the veteran served as a medic in 
service.  However, there is no evidence that the veteran has 
any particular training in psychiatry.  Any opinion he has 
regarding the nature of any psychiatric disorder he may have 
and its etiology cannot be considered competent medical 
evidence.  See Black v. Brown, 10 Vet. App. 279 (1997) 
(opinion of the veteran's wife, a registered nurse, regarding 
his heart attack was not a competent medical opinion as there 
was no evidence that she had special knowledge regarding 
cardiology or that she participated in the veteran's care).   

If the veteran wishes to complete his application for service 
connection for an acquired psychiatric disorder, he must 
produce medical evidence showing that he is currently 
diagnosed as having a psychiatric disorder that is in some 
way related to his period of military service.  Robinette, 8 
Vet. App. at 77-78.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent disability rating for TMJ 
dysfunction is granted.    

Entitlement to a disability rating greater than 10 percent 
for a status post fracture of the left index finger with 
deformity is denied.  

Entitlement to a disability rating greater than 10 percent 
for arthritis of the lumbar spine is denied.  

Entitlement to a disability rating greater than 10 percent 
for right knee arthritis is denied.  

Entitlement to a disability rating greater than 10 percent 
for left knee arthritis is denied. 

Entitlement to a disability rating greater than 10 percent 
for right ankle arthritis is denied. 

Entitlement to a disability rating greater than 10 percent 
for left ankle arthritis is denied. 

Entitlement to service connection for an acquired psychiatric 
disorder is denied.   




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

